Exhibit 10.28
(VANDA LOGO) [w73153w7315301.gif]
September 17, 2007               
John Feeney
Dear John,
     Vanda Pharmaceuticals Inc. (the “Company”) is pleased to offer you
employment on the following terms:
     1. Position. Your title will be Senior Medical Officer and you will report
to me. This is a full-time position. By signing this letter agreement, you
confirm to the Company that you have no contractual commitments or other legal
obligations that would prohibit you from performing your duties for the Company.
In your case, it is understood that your previous employer, the FDA places
certain restrictions on the activities of former employees and these
restrictions will be honored at Vanda.
     2. Base Salary. The Company will pay you a starting salary at the rate of
$220,000 per year, payable semi-monthly. This salary will be subject to
adjustment pursuant to the Company’s employee compensation policies in effect
from time to time.
     3. Incentive Bonus. You will be eligible to be considered for an incentive
bonus for each fiscal year of the Company. The bonus (if any) will be awarded
based on objective or subjective criteria established by the Company’s Board of
Directors. Your target bonus will be equal to 20% of your annual base salary.
Any bonus for the fiscal year in which your employment begins will be prorated,
based on the number of days you are employed by the Company during that fiscal
year. The bonus for a fiscal year will be paid after the Company’s books for
that year have been closed and will be paid only if you are employed by the
Company at the time of payment. The determinations of the Company’s Board of
Directors with respect to your bonus will be final and binding.
     4. Employee Benefits. As a regular employee of the Company, you will be
eligible to participate in Company-sponsored benefits offered to other full-time
employees. [These benefits are described in the employee benefit summary that is
enclosed with this letter agreement.] In addition, you will be entitled to paid
vacation in accordance with the Company’s vacation policy, as in effect from
time to time.
     5. Stock Options. Subject to the approval of the Company’s Board of
Directors and its Compensation Committee, you will be granted an option to
purchase 20,000 shares of the Company’s Common Stock. The exercise price per
share will be equal to the fair market value per share on the date the option is
granted or on your first day of employment, whichever is later. The option will
be subject to the terms and conditions applicable to options granted under the
Company’s Management Equity Plan (the “Plan”), as described in the Plan and the
applicable Management Equity Agreement. You will vest in 25 % of the option
shares after 12 months of continuous service, and the balance will vest in equal
monthly installments
Vanda Pharmaceuticals Inc. • 9605 Medical Center Drive • Suite 300 • Rockville,
MD 20850 USA • p 240.599.4500 • f 301.294.1900
www.vandapharma.com

 



--------------------------------------------------------------------------------



 



over the next 36 months of continuous service, as described in the applicable
Management Equity Agreement.
     6. Confidential Information Agreement. Like all Company employees, you will
be required, as a condition of your employment with the Company, to sign the
Company’s Confidential Information Agreement.
     7. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this offer. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
another executive officer of the Company, as approved by the Company’s Board of
Directors.
     8. Termination Benefits
(a) General Release. Any other provision of this offer notwithstanding,
Subsections (b) and (c) below shall not apply unless the Employee (i) has
executed a general release (in a form prescribed by the Company) of all known
and unknown claims that he may then have against the Company or persons
affiliated with the Company and (ii) has agreed not to prosecute any legal
action or other proceeding based upon any of such claims.
(b) Severance Pay. If, during the term of this Agreement, the Company terminates
the Employee’s Employment for any reason other than Cause or Permanent
Disability, or the Employee terminates his Employment for Good Reason, then the
Company shall pay the Employee:
(i) Base Compensation. His Base Compensation for a period of 4 months following
the termination of his Employment (the “Continuation Period”). Such Base
Compensation shall be paid at the rate in effect at the time of the termination
of Employment and in accordance with the Company’s standard payroll procedures.
(c) Health Insurance. If Subsection (b) above applies, and if the Employee
elects to continue his health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) following the termination of his Employment,
then the Company shall pay the Employee’s monthly premium under COBRA until the
earliest of (i) the close of the Continuation Period, (ii) the expiration of the
Employee’s continuation coverage under COBRA and (iii) the date when the
Employee is offered substantially equivalent health insurance coverage in
connection with new employment or self-employment.
     9. Outside Activities. While you render services to the Company, you agree
that you will not engage in any other employment, consulting or other business
activity without the prior written consent of the Company. While you render
services to the Company, you also will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company.

 



--------------------------------------------------------------------------------



 



     10. Withholding Taxes. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.
     11. Entire Agreement. This letter agreement supersedes and replaces any
prior agreements, representations or understandings, whether written, oral or
implied, between you and the Company.
     12. Arbitration. You and the Company agree to waive any rights to a trial
before a judge or jury and agree to arbitrate before a neutral arbitrator any
and all claims or disputes arising out of this letter agreement and any and all
claims arising from or relating to your employment with the Company, including
(but not limited to) claims against any current or former employee, director or
agent of the Company, claims of wrongful termination, retaliation,
discrimination, harassment, breach of contract, breach of the covenant of good
faith and fair dealing, defamation, invasion of privacy, fraud,
misrepresentation, constructive discharge or failure to provide a leave of
absence, or claims regarding commissions, stock options or bonuses, infliction
of emotional distress or unfair business practices.
     The arbitrator’s decision must be written and must include the findings of
fact and law that support the decision. The arbitrator’s decision will be final
and binding on both parties, except to the extent applicable law allows for
judicial review of arbitration awards. The arbitrator may award any remedies
that would otherwise be available to the parties if they were to bring the
dispute in court. The arbitration will be conducted in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association; provided, however that the arbitrator must allow the
discovery that the arbitrator deems necessary for the parties to vindicate their
respective claims or defenses. The arbitration will take place in Maryland.
     You and the Company will share the costs of arbitration equally. Both the
Company and you will be responsible for your own attorneys’ fees, and the
arbitrator may not award attorneys’ fees unless a statute or contract at issue
specifically authorizes such an award.
     This arbitration provision does not apply to (a) workers’ compensation or
unemployment insurance claims or (b) claims concerning the validity,
infringement or enforceability of any trade secret, patent right, copyright or
any other trade secret or intellectual property held or sought by either you or
the Company (whether or not arising under the Proprietary Information and
Inventions Agreement between you and the Company).
     If an arbitrator or court of competent jurisdiction (the “Neutral”)
determines that any provision of this arbitration provision is illegal or
unenforceable, then the Neutral shall modify or replace the language of this
arbitration provision with a valid and enforceable provision, but only to the
minimum extent necessary to render this arbitration provision legal and
enforceable.
*      *      *
     We hope that you will accept our offer to join the Company. You may
indicate your agreement with these terms and accept this offer by signing and
dating both the enclosed

 



--------------------------------------------------------------------------------



 



duplicate original of this letter agreement and returning it to me. As required
by law, your employment with the Company is contingent upon your providing legal
proof of your identity and authorization to work in the United States.
     John, I look forward to your favorable response in writing within the next
10 days.

                  Very truly yours,    
 
                Vanda Pharmaceuticals Inc.    
 
           
 
  By:   /s/ Paolo Baroldi, M.D.
 
        Name: Paolo Baroldi, M.D.         Title: Chief Medical Officer    

I have read and accept this employment offer:

     
/s/ John Feeney
 
   
Signature of John Feeney
   

 